UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-7100



GARY E. COLLINS,

                                              Plaintiff - Appellant,

          versus


JANE A. GARDNER, Principal; MARILYN J. JAMES,
Library Technician; SOUTH CAROLINA DEPARTMENT
OF CORRECTIONS,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Spartanburg. Patrick Michael Duffy, District
Judge. (CA-00-540-7-23-BG)


Submitted:   November 30, 2001         Decided:     December 12, 2001


Before MOTZ and MICHAEL, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Gary E. Collins, Appellant Pro Se. John Evans James, III, LEE,
ERTER, WILSON, JAMES, HOLLER & SMITH, L.L.C., Sumter, South Caro-
lina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Gary E. Collins appeals the district court’s orders denying

relief on his 42 U.S.C.A. § 1983 (West Supp. 2001) complaint and

denying reconsideration of that order. We have reviewed the record

and the district court’s opinion and orders accepting the magis-

trate judge’s recommendation and find no reversible error. Accord-

ingly, we affirm the district court’s orders.        See Collins v.

Gardner, No. CA-00-540-7-23-BG (D.S.C. Mar. 30 and June 20, 2001).

We dispense with oral argument because the facts and legal conten-

tions are adequately presented in the materials before the court

and argument would not aid the decisional process.




                                                           AFFIRMED




                                2